Citation Nr: 1811967	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-23 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:  Robert V. Chisholm, Attorney at Law	


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded this claim in April 2016 for additional development.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this issue so that the Veteran is afforded every possible consideration.  

The Veteran is seeking service connection for a low back disorder.  The Veteran contends that he incurred a low back muscle strain in service, separate from his (service-connected) coccyx injury.  The Veteran asserts that his low back pain has persisted ever since, and that the pain is unrelated to his degenerative disc disease, which he concedes is probably not related to service.  

The Veteran's service treatment records confirm that that Veteran sought medical treatment in service for low back pain on several occasions, beginning in November 1966.  He was noted to have sacroiliac strain syndrome in December 1966.  An August 1967 medical record noted that the Veteran's low back pain had been present for eight to nine months.  

The Veteran was last afforded a VA examination for his low back disorder in August 2010.  Imaging tests showed the Veteran to have lumbar spondylosis with degenerative disc disease, and the VA examiner provided a diagnosis of lumbar disc disease with severe mechanical low back pain.  The examiner concluded that the Veteran's current lumbar degenerative disc disease was not caused by or a result of an in-service slip and fall accident in which the Veteran suffered a fractured coccyx.  The examiner further opined that, "the Veteran's records do not support a back injury, but rather a coccyx injury," and he attributed the current disc disease to aging.  The Board notes that the examiner did not identify or comment on the Veteran's service treatment records which document that the Veteran sought treatment for recurrent low back pain during service and prior to him fracturing his coccyx.       

The Board finds the medical opinion provided by the August 2010 examiner to be inadequate.  The VA examiner based his opinion on an incomplete review of the evidence, as he did not consider pertinent service treatment records.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (medical opinions based on an incomplete or inaccurate factual premise are not probative).  Moreover, it does not appear that the examiner considered the Veteran's lay statements regarding the in-service onset of his low back pain and his continuous symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, the examiner did not provide an opinion as to whether the Veteran's current low back pain is directly related to the symptoms he experienced in service.  Instead, the examiner only provided an opinion as to whether the Veteran's current degenerative disc disease is related to the accident that resulted in his fractured coccyx.  When VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, on remand, a new VA examination is warranted  that considers and addresses his lay statements as to onset and continuity of symptomatology.   

Additionally, in a June 2016 correspondence, the Veteran notified VA that he receives treatment for his low back pain at the Daytona Beach VA Outpatient Clinic and requested that these records be retrieved.  On remand, the RO should obtain and associate with the Veteran's claims file all outstanding VA medical records, including those from the Daytona Beach VA Outpatient Clinic.     

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA medical records, including those from the Daytona Beach VA Outpatient Clinic.  

2.  Then, schedule the Veteran for a VA examination to assess the nature and etiology of any current low back disorders.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner and reviewed in full.  That review must be noted in the report.  Thereafter, the examiner should provide an opinion with respect to the following:

(a)  For any low back disorder(s) identified other than degenerative disc disease (see below), is it at least as likely as not (50 percent or greater probability) that the disability is caused by or otherwise related to the Veteran's military service, to include in-service complaints of low back pain and muscle strains, and the diagnosis of sacroiliac strain syndrome.  

***The Board notes that in his October 2010 Notice of Disagreement, the Veteran contends that he has current low back pain, and he concedes that degenerative disc disease is probably not related to service. 

In rendering the medical opinion, the examiner must review and consider the Veteran's service treatment records, post-service private medical records, and lay statements regarding onset and continuity of symptomatology.   

The examiner should set forth a complete rationale for the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.  
 
3.  After ensuring compliance with the above, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

